DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
3.	Claims 1 to 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear what is meant by a prism being “a triangular shape”.  In view of the drawings and specification, prism 102 has a triangular cross section.  Claims 2 to 9 depend on claim 1 and as such are also rejected.
In claim 4, the frame of reference for “extrusion direction” is not clear as what is considered to the extrusion direction?
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1 to 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yonekubo (20050111240) in view of Kashima (20010030638) and Lee et al (20040027579).

Kashima teaches that it is known to dispose two diffusion layers (28) to face the second surface and the third surface of the prism respectively (figure 6) so that light can be diffused in both directions of the prism.  
Lee et al. teach that it is known to dispose diffusion plate (70) to face the surface of the prism (40) for modifying the light rays.
It would have been obvious to one skilled in the art to face the second surface and the third surface of the prism of Yonekubo with two diffusion layers, as taught by Kashima, so that light can be diffused in different directions of the prism to modify and widen the angle of light, and it would have been obvious and advantageous to one skilled in the art to modify each of the two diffusion layers facing the second surface and the third surface of the prism of Yonekubo as modified by Kashima to be diffusion  plate, as taught by Lee et al., because it would allow the user to adjust or replace either one of the diffusion plates while leaving the other independent.
With regards to claim 2, Yonekubo (figure 2) teaches that a diffusion surface (107) of the diffusion plate (102) faces the prism, and a surface of the diffusion plate opposite to the diffusion surface is a planar surface (figure 2).   Wherein the diffusion surface of each of the diffusion plate is a groove shape in which a plurality of recesses and projections are alternately arranged (note the alternate recesses and projections where reference numeral 107 is pointing) as claimed in claim 3, wherein the prism is an extruded shape having a constant cross sectional shape, and wherein a groove portion of the diffusion surface of each of the diffusion plate extends substantially in parallel to an extrusion direction of the prism as claimed in claim 4.  It would have been obvious to one skilled in the art to have each of the diffusion plates of Yonekubo as modified by Kashima and Lee et al. with a diffusion surface having groove shape with alternately arranged recesses and projections facing the prism and a surface of the diffusion plate 
With regards to claim 6, note that second and third surfaces of the prism of Yonekubo are inclined, and the diffusion plates disposed to face the second and third surfaces at a distance of the prism respectively of Yonekubo as modified by Kashima and Lee et al. are also inclined and as such a predetermined gap would obviously exist between the diffusion plates.
With regards to claim 8, Yonekubo as modified by Kashima and Lee et al. disclose a transparent cover (810) disposed outside the light source, the prism, and the two diffusion plates, wherein the transparent cover has surfaces on which the light emitted from each of the two diffusion plates is incident (figure 8) and facing the diffusion plates with the exception of disclosing that the surfaces of the cover substantially parallel to the two diffusion plates.  Note that the surfaces of the cover substantially parallel to the diffusion plates would have based on 
the design or arrangement of the surfaces, such modification would have involved a mere change in the arrangement or orientation of the surfaces of the cover.  A change in arrangement, orientation or design is generally recognized as being within the level of ordinary skill in the art.
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yonekubo in view of Kashima and Lee et al., as applied to claim 3 above, and further in view of Nose et al. (JP2002075034A).
Yonekubo as modified by Kashima and Lee et al. discloses the invention substantially as claimed with the exception of disclosing that a light diffusion angle in a direction substantially parallel to a groove direction of each of the two diffusion plates is smaller than a light diffusion angle in a direction substantially perpendicular to the groove direction of each of the two diffusion plates.
Nose et al. teach a light diffusion angle in a direction substantially parallel to a groove direction is smaller than a light diffusion angle in a direction substantially perpendicular to the groove direction (figure 12).
It would have been obvious to one skilled in the art to provide modify the groove of each of the diffusion plate of Yonekubo as modified by Kashima and Lee et al. with a light diffusion angle in a direction substantially parallel to a groove direction smaller than a light diffusion angle in a direction substantially perpendicular to the groove direction, as taught by Fukui et al., for optimizing the light efficiency. 
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yonekubo in view of Kashima and Lee et al., as applied to claim 1 above, and further in view of Hiraishi et al. (20080310171)
Yonekubo as modified by Kashima and Lee et al. discloses the invention substantially as claimed with the exception of disclosing that a light spread angle of each of the two diffusion plates is 90 degrees or greater.
Hiraishi et al. teach that a light spread angle of the diffusion plate is 90 degrees or greater (figures 6, 7, 9, 11).
It would have been obvious to one skilled in the art to provide each of the diffusion plates of Yonekubo as modified by Kashima and Lee et al. with a light spread angle of 90 degrees or greater, as taught by Hiraishi et al., to optimize the light angle.
9.	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Powell (4826299) in view of Kashima and Lee et al.
Powell discloses a projection device comprising a prism (25, figure 12) being a triangular shape and having a first surface (figure 12, the horizontal surface), a second surface (figure 12, one of the top and bottom inclined surfaces), and a third surface (figure 12, other of the top and bottom inclined surfaces), a light source (13) emitting light to the first surface of the prism (figure 12), and wherein an apex angle formed between the second surface and the third surface of the prism is 5 degrees or greater and 90 degrees or smaller (figure 12, note that the apex between the second and the third surfaces is 5 degrees or greater and 90 degrees or smaller).  However, Powell does not disclose two diffusion plates disposed to face the second surface and the third surface of the prism, respectively.
Kashima teaches that it is known to dispose two diffusion layers (28) to face the second surface and the third surface of the prism respectively (figure 6) so that light can be diffused in both directions of the prism.  
Lee et al. teach that it is known to dispose diffusion plate (70) to face the surface of the prism (40) for modifying the light rays.
It would have been obvious to one skilled in the art to face the second surface and the third surface of the prism of Powell with two diffusion layers, as taught by Kashima, so that light can be diffused in different directions of the prism to modify and widen the angle of light, and it would have been obvious and advantageous to one skilled in the art to modify each of the two diffusion layers facing the second surface and the third surface of the prism of Powell as modified by Kashima to be diffusion  plate, as taught by Lee et al., because it would allow the user to adjust or replace either one of the diffusion plates while leaving the other independent.
With regards to claim 9, wherein the light source is a laser light source (column 3, line 50).
10.	Claims 2 to 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Kashima and Lee et al., as applied to claim 1 above, and further in view of Yonekubo.
Powell as modified by Kashima and Lee et al. disclose the invention substantially as claimed with the exception of disclosing a diffusion surface of the diffusion plate faces the prism, and a surface of the diffusion plate opposite to the diffusion surface is a planar surface.   
Yonekubo teaches that a diffusion surface (107) of the diffusion plate (102) faces the prism, and a surface of the diffusion plate opposite to the diffusion surface is a planar surface (figure 2).   Wherein the diffusion surface of each of the diffusion plate is a groove shape in which a plurality of recesses and projections are alternately arranged (note the alternate recesses and projections where reference numeral 107 is pointing) as claimed in claim 3, wherein the prism is an extruded shape having a constant cross sectional shape, and wherein a groove portion of the diffusion surface of each of the diffusion plate extends substantially in parallel to an extrusion direction of the prism as claimed in claim 4.  
It would have been obvious to one skilled in the art to have each of the diffusion plates of Powell as modified by Kashima and Lee et al. with a diffusion surface having groove shape with alternately arranged recesses and projections facing the prism and a surface of the diffusion plate opposite to the diffusion surface being planar surface, as taught by Yonekubo, to optimize the angle of light.
With regards to claim 6, note that second and third surfaces of the prism of Powell are inclined, and the diffusion plates disposed to face the second and third surfaces at a distance of the prism respectively of Powell as modified by Kashima and Lee et al. are also inclined and as such a predetermined gap would obviously exist between the diffusion plates.
With regards to claim 8, Powell as modified by Kashima and Lee et al. discloses the invention substantially as claimed with the exception of disclosing a transparent cover disposed outside the light source, the prism, and the two diffusion plates, and wherein the transparent cover has surfaces on which the light emitted from each of the two diffusion plates is incident and facing the diffusion plates with the exception of disclosing that the surfaces of the cover substantially parallel to the two diffusion plates.  
Yonekubo teaches a transparent cover (810) disposed outside the light source, the prism, and the two diffusion plates, wherein the transparent cover has surfaces on which the light emitted from each of the two diffusion plates is incident (figure 8) and facing the diffusion plates.  Note that the surfaces of the cover substantially parallel to the diffusion plates would have based on the design or arrangement of the surfaces, such modification would have involved a mere change in the arrangement or orientation of the surfaces of the cover.  A change in arrangement, orientation or design is generally recognized as being within the level of ordinary skill in the art.
It would have been obvious to one skilled in the art to dispose outside the light source, the prism and the two diffusion plates of Powell as modified by Kashima and Lee et al. with a transparent cover, as taught by Yonekubo, for protecting the light source, the prism, and the diffusion plates.  Note that the surfaces of the cover substantially parallel to the diffusion plates would have based on the design or arrangement of the surfaces, such modification would have involved a mere change in the arrangement or orientation of the surfaces of the cover.  A change in arrangement, orientation or design is generally recognized as being within the level of ordinary skill in the art.
11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Kashima, Lee et al. and Yonekubo, as applied to claim 3 above, and further in view of Nose et al.
Powell as modified by Kashima, Lee et al. and Yonekubo discloses the invention substantially as claimed with the exception of disclosing that a light diffusion angle in a direction substantially parallel to a groove direction of each of the two diffusion plates is smaller than a light diffusion angle in a direction substantially perpendicular to the groove direction of each of the two diffusion plates.
Nose et al. teach a light diffusion angle in a direction substantially parallel to a groove direction of each of the two diffusion plates is smaller than a light diffusion angle in a direction substantially perpendicular to the groove direction of each of the two diffusion plates (figure 12).
It would have been obvious to one skilled in the art to provide modify the groove of Powell as modified by Kashima, Lee et al. and Yonekubo with a light diffusion angle in a direction substantially parallel to a groove direction smaller than a light diffusion angle in a direction substantially perpendicular to the groove direction, as taught by Nose et al., for optimizing the light efficiency. 
12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Kashima and Lee et al., as applied to claim 1 above, and further in view of Hiraishi et al.
Powell as modified by Kashima and Lee et al. discloses the invention substantially as claimed with the exception of disclosing that a light spread angle of each of the two diffusion plates is 90 degrees or greater.
Fukui et al. teach that a light spread angle of the diffusion plate is 90 degrees or greater (figures 6, 7, 9, 11).
It would have been obvious to one skilled in the art to provide each of the diffusion plate of Powell as modified by Kashima and Lee et al. with a light spread angle of 90 degrees or greater, as taught by Hiraishi et al., to optimize the light angle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875